  Case 3:19-cv-18765-MAS Document 12 Filed 08/06/20 Page 1 of 4 PageID: 274



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                             :
CRAIG ADAMS,                                 :
                                             :
                      Petitioner,            :         Civil Action No. 19-18765 (MAS)
                                             :
                      v.                     :         MEMORANDUM AND ORDER
                                             :
THE ATTORNEY GENERAL OF                      :
THE STATE OF NEW JERSEY,                     :
                                             :
                      Respondent.            :
                                             :


       Petitioner Craig Adams, a prisoner currently confined at New Jersey State Prison in

Trenton, New Jersey, is proceeding pro se with a Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254 challenging his denial of parole. (Pet., ECF No. 1.) Presently before the Court

is Respondent’s Motion to Seal Exhibit B filed in support of their answer to the petition. (Mot.,

ECF No. 8.) Respondent states that Exhibit B contains confidential documents, including:

Petitioner’s pre-sentence investigation report; a pre-parole medical report; a mental health

evaluation of Petitioner; a document titled “Confidential Remarks to Panel”; a document titled

“Confidential Reports Considered”; and a document titled “Confidential Addendum.” (Exhibit B,

ECF No. 9.) Petitioner has not filed opposition to the Motion.

       Generally, “[t]here is a strong presumption of public access to judicial records and

documents.” In re Zimmermann, 739 F. App'x 101, 103 (3d Cir. 2018). That presumption,

however, “is not absolute” and may be rebutted. In re Cendant Corp., 260 F.3d 183, 194 (3d Cir.

2001) (internal quotation marks and citations omitted). The party moving to seal the records bears

the burden of demonstrating why restriction is necessary. Id. (citing Miller v. Indiana Hosp., 16
  Case 3:19-cv-18765-MAS Document 12 Filed 08/06/20 Page 2 of 4 PageID: 275



F.3d 549, 551 (3d Cir. 1994)). Pursuant to Local Civil Rule 5.3(c)(3) the moving party must

describe:

               (a) the nature of the materials or proceedings at issue;

               (b) the legitimate private or public interest which warrant the relief
                   sought;

               (c) the clearly defined and serious injury that would result if the
                   relief sought is not granted;

               (d) why a less restrictive alternative to the relief sought is not
                   available;

               (e) any prior order sealing the same materials in the pending action;
                   and

               (f) the identity of any party or nonparty known to be objecting to
                   the sealing request.

L. Civ. R. 5.3(c)(3).

       Respondent seeks to seal several documents, each of which contain information with a

recognized privacy interest.      First, Respondent requests to seal Petitioner’s pre-sentence

investigation report. (Josephson Decl. ¶ 6, ECF No. 8-1.) Pursuant to the New Jersey Appellate

Division’s holding in State v. DeGeorge, pre-sentence reports “should not be a matter of public

record.” 274 A.2d 593, 595 (N.J. Super. Ct. App. Div. 1971). Federal courts have also recognized

this privacy interest in pre-sentence investigation reports. See United States v. Preate, 927 F. Supp.

163, 165 (M.D. Pa. 1996) (setting forth reasons for confidentiality of pre-sentence reports); see

also United States v. Cianscewski, 894 F.2d 74, 79 n.17 (3d Cir. 1990) (“The presentence report

has always been considered a confidential document.”)           Second, Respondent seeks to seal

Petitioner’s mental health evaluation, as well as the “Confidential Reports Considered” and

“Confidential Addendum” documents in Exhibit B which reference the evaluation. (Josephson

Decl. ¶ 7.)    The privacy interest in mental health records is demonstrated in New Jersey


                                                  2
  Case 3:19-cv-18765-MAS Document 12 Filed 08/06/20 Page 3 of 4 PageID: 276



Administrative Code § 10A:22-2.7(d), which prohibits the disclosure of certain mental health

records, including mental health evaluations generated by a professional, to the inmate absent a

court order. See Hubbard v. D'Ilio, Civ. No. 14-7258, 2018 WL 2958605, at *7 (D.N.J. June 13,

2018) (recognizing compelling interest in maintaining confidentiality of petitioner’s mental health

records). Finally, Respondent also requests to maintain under seal Petitioner’s medical records, as

well as a document titled “Confidential Remarks to Panel” which contains information about

Petitioner’s medical history. (Id. at ¶ 5, 8.) An individual’s right to privacy in his medical records

is well established, and the Third Circuit has recognized that, “[t]here can be no question that . . .

medical records, which may contain intimate facts of a personal nature, are well within the ambit

of materials entitled to privacy protection.” Doe v. Delie, 257 F.3d 309, 315 (3d Cir. 2001)

(quoting United States v. Westinghouse Elec. Corp., 638 F.2d 570, 577 (3d Cir. 1980)). Given

each of these considerations, Respondent has adequately demonstrated a legitimate privacy interest

which warrants the sealing of the enumerated records.

       As to the injury that would result if the relief sought is not granted, Respondent argues that

if these documents were revealed via public disclosure on the Court’s docket that Petitioner’s

privacy rights would be irreparably violated. (Josephson Decl. ¶¶ 6–8.) Respondent submits that

these documents are necessary to support their answer to the habeas petition, but that no less

restrictive alternative other than maintaining them under seal is available. (Id. at ¶¶ 3, 9.) This

Court agrees. The documents are necessary to aid the Court in its consideration of Petitioner’s

habeas petition and each document contains sensitive and confidential information which, if

disclosed, would harm Petitioner’s privacy interests in his criminal and medical history.

Additionally, there is no prior order sealing these same materials and there is no known party




                                                  3
  Case 3:19-cv-18765-MAS Document 12 Filed 08/06/20 Page 4 of 4 PageID: 277



objecting to the sealing of the documents. Accordingly, the balance of interests weighs in favor

of sealing Respondent’s Exhibit B. Therefore, Respondent’s Motion to Seal is granted.

                                ____
                                 _ __ day of ___
       IT IS therefore on this ______        _____________________,
                                                _____
                                                 ____
                                                 __ ____
                                                      _________
                                                             ________, 2020

                          dent’s Motion to Seal (ECF No. 8) is GRANTED;
       ORDERED that Respondent’s                               GRANTED

                         lerk of the Court shall maintain under seal tthe confidential
       ORDERED that the Clerk

                             dent’s Exhibit B (ECF No. 9); and it is further
documents contained in Respondent’s

                          erk shall serve a copy of this Memorandum and
       ORDERED that the Clerk                                       a Order upon

Petitioner by regular mail.



                                                           ____________________
                                                           ___________________________
                                                           MICHAEL A. SHIPP
                                                           UNITED STATES DISTRICT JUDGE




                                               4
